DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 are under examination. 
Response to Amendment
Applicant’s amendments overcome the previous prior art rejections of record; however, new art is applied herein.
Applicant’s amendments overcome the 112b/d rejections of record.
Response to Arguments
Applicant's arguments, see Remarks dated 11/30/2020, have been fully considered but they are moot because they are directed towards references not used in the instant Action. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Missiaen1 (Design of a W/steel functionally graded material for plasma facing components of DEMO).
Regarding claim 1, Missiaen teaches a tokamak nuclear fusion reactor (DEMO) divertor (“This [multi-layer] solution could be implemented in the structural part of the plasma facing component in the divertor part of DEMO,” § 1, page 262, right column) including (Fe) and an aggregate (WC), the aggregate comprising particles of a carbide or boride compound of tungsten, tantalum or hafnium (“a few layers with WC-Fe composites, from a WC-rich [‘cemented carbide’] layer to a Fe-rich [‘steel’] layer,” § 2.3, page 264, left column). Accordingly, claim 1 is rejected as anticipated by Missiaen.
Regarding claim 2, Missiaen anticipates all the elements of the parent claim and additionally teaches wherein the composition of the cemented carbide or boride varies through the thickness of the cemented carbide or boride (“a few layers with WC-Fe composites, from a WC-rich [‘cemented carbide’] layer to a Fe-rich [‘steel’] layer,” § 2.3, page 264, left column; see also Figure 4: WC-Fe gradually becomes Fe-WC). Accordingly, claim 2 is rejected as anticipated by Missiaen.

Regarding claim 4, Missiaen anticipates all the elements of the parent claim and additionally teaches wherein the binder comprises a metal (Fe is a metal). Accordingly, claim 4 is rejected as anticipated by Missiaen.

Regarding claim 5, Missiaen anticipates all the elements of the parent claim and additionally teaches wherein the binder comprises iron and/or chromium (Fe is iron). Accordingly, claim 5 is rejected as anticipated by Missiaen.

Regarding claim 6, Missiaen anticipates all the elements of the parent claim and additionally teaches wherein the cemented carbide or boride does not comprise cobalt (WC-Fe does not comprise cobalt or nickel; Missiaen explicitly teaches that these are forbidden: “Ni, Pd or Co which are strictly forbidden,” § 1, page 262, right column).Accordingly, claim 6 is rejected as anticipated by Missiaen.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Missiaen in view of Zhang2 (Mechanical properties of tantalum-tungsten interlayer between tungsten tile and thimble to prevent helium leak from He-cooled divertor).
Regarding claim 3, Missiaen anticipates all the elements of the parent claim including a plasma-facing tungsten layer (Missiaen, Figure 4). Missiaen does not explicitly teach a neutron absorbing material with a lower proportion on the plasma-facing side.
Zhang does teach this. 
Zhang is also in the art area of tungsten-based materials for fusion reactor divertors and teaches a tungsten-based divertor material, wherein a plasma-facing side comprises a lower proportion of neutron absorbing material (the plasma-facing side of Zhang, like Missiaen, is tungsten) than a non-plasma facing side (Zhang’s tungsten is increasingly concentrated with tantalum, which has a higher neutron cross section than tungsten): “Pure tungsten and dispersion strengthened tungsten with interlayer of W-Ta ...with increasing content of tantalum…,” § 4 Conclusions). 
A purpose for this teaching is, as described by Zhang (§ 4 Conclusions), to provide a material for the divertor wall of a fusion reactor that could “prevent helium leak[s].” Such leaks are prevented because dispersing tantalum throughout the thickness of the wall increases hardness, as shown in Figure 3 and as explained in § 3.2: “In Fig. 3, the left presents pure tungsten and the right presents dispersion strengthened tungsten with 2% TaC. It shows that the Vickers hardness of dispersion strengthened tungsten is higher than the pure tungsten.” 
The combination of the compositional variation of Zhang with the cemented tungsten carbide of Missiaen would have produced a neutron shielding for a fusion reactor comprising a WC-Fe cemented carbide with increasing amounts of tantalum going away from the plasma-facing side, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Missiaen, a person of ordinary skill would have predicted that combining Zhang’s increasing tantalum with Missiaen’s cemented carbide would have produced Applicant's claimed invention of a cemented carbide with tungsten on the plasma-facing side (Missiaen) and increasing amounts of tantalum going inwards (Zhang). 
The skilled person’s motivation for the combination would have been the expectation of, as described by Zhang (§ 4 Conclusions), to provide a material for the divertor wall of a fusion reactor that could “prevent helium leak[s].” Such leaks are .2: “In Fig. 3, the left presents pure tungsten and the right presents dispersion strengthened tungsten with 2% TaC. It shows that the Vickers hardness of dispersion strengthened tungsten is higher than the pure tungsten.” Thus, Zhang demonstrates that, while “tungsten is regarded as the most suitable armor material” (§ 1), it is made better by varying the composition with dispersion of tantalum.  Accordingly, claim 3 is rejected as obvious over Missiaen in view of Zhang. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
(571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See attached 8-page NPL reference.
        2 See the 8-page NPL reference in the file 01/29/2020.